DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 21st, 2022 has been entered.

Claim Status
Claims 1-9 are pending.  Claims 4-9 are withdrawn as being directed to a non-elected invention as set forth in the Office Action filed on February 25th, 2022.  Claims 1-3 are up for examination.

Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morito et al. (U.S. Publication No. 2015/0182654).
Morito discloses a photocatalyst-carrying mesh sheet comprising:
	A net-form titanium sheet (11/14) having a periodic pattern (Figure 4E);
	A titanium oxide film (13) formed from the titanium metal of the net-form titanium sheet (11/14) by a heat oxidation treatment (paragraph 46) on a surface of the net-form titanium sheet (Figure 4F); and
	An anatase type titanium oxide particle supported on the titanium oxide film (paragraph 49).
	More specifically, because the minute cavities (12) periodically occur on the sheet (11/14) of Morito as shown in Figures 4D-4F; then said sheet meets the limitations of having a periodic pattern.

	Concerning claim 2, Morito also discloses that the photocatalyst-carrying mesh sheet ahs an opening ratio of 10-80% (paragraph 45).

	With respect to claim 3, Morito continues to disclose an air purifier comprising the photocatalyst-carrying mesh sheet according to claim 1 (Figures 1 & 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799